Citation Nr: 1200046	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-50 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.
 
In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  At the February 2011 Travel Board hearing, the Veteran withdrew his appeal for service connection for left ear hearing loss.

2.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

3.  Right ear hearing loss preexisted military service and the competent medical evidence indicates that right ear hearing loss was permanently worsened beyond normal progression during or as a result of military service.

4.  Tinnitus was not shown in service or for many years thereafter, and the probative and competent evidence fails to link the Veteran's tinnitus in any way to his current noise exposure during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in May 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and audiological evaluations, private treatment records and audiological evaluations, statements from a private physician, a VA examination and opinion, a VA medical expert opinion, and lay statements and testimony of the Veteran.

The Veteran was afforded a VA examination for the claims on appeal in November 2009.  An additional VA expert medical opinion was requested and obtained in October 2011 regarding the issue of service connection for right ear hearing loss.  The Board finds that the November 2009 VA examination and opinion pertaining to hearing loss and tinnitus and the October 2011 VA expert medical opinion are adequate to allow proper adjudication of the issues on appeal.  The November 2009 VA examiner reviewed the claims folder, interviewed and conducted a complete examination of the Veteran, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal.  Although the November 2009 VA examiner was unable to opine regarding service connection for hearing loss without resort to mere speculation, her reasoning indicated that she was unable to opine on that matter due to lack of an audiological examination upon the Veteran's January 1968 discharge from service.  In any event, a favorable expert medical opinion was received from the October 2011 VA examiner upon the Board's request for a VA expert medical opinion regarding service connection for right ear hearing loss.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by presenting for a VA examination and submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Withdrawn - Service Connection for Left Ear Hearing Loss 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the February 2011 Board hearing, the Veteran requested to withdrawal his claim for service connection for left ear hearing loss. 

As the Veteran has withdrawn his appeal on the issue of service connection for left ear hearing loss, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review this issue. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

In this case, the Veteran asserts that his preexisting right ear hearing loss was permanently worsened beyond normal progression due to noise exposure during military service.  He also asserts that he experiences occasional or intermittent tinnitus as a result of his military service.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a laundry and bath specialist.

Service personnel records show that prior to service, the Veteran was employed for 18 months at a textile mill where he cleaned textile looms and workspace areas.  The Veteran's service treatment records are negative for complaints or diagnosis of tinnitus during service.  Regarding right ear hearing loss, the Veteran's November 1965 enlistment audiogram showed the following results: 




HERTZ


1000
2000
3000
4000
RIGHT
5
0
25
25

"Defective hearing" was noted on that examination.  Additional personnel records reveal that the Veteran completed basic combat training during service.  In February 1967, the Veteran underwent an additional service examination which led to an Ear, Nose, Throat consultation on that same day.  Audiograms were performed at both the examination and consultation with the following results:  



HERTZ


1000
2000
3000
4000
Right Ear Exam
40
45
-
40
Right Ear ENT Consult
50
45
-
60

The February 1967 examiner diagnosed conductive right ear hearing loss due to tympanic membrane retraction.  Upon undergoing an Ear, Nose and Throat consultation, it was noted that the Veteran had long standing conductive right ear hearing loss with severe retraction of the tympanic membrane.  The diagnostic impression was an Eustachian malfunction.

In January 1968, the Veteran underwent a separation examination, however, audiological testing was not performed and there was no mention of hearing loss or tinnitus.  In addition, the Veteran's report of medical history was negative for any indication of hearing loss or tinnitus.  

Following discharge, private treatment records show that a right ear hearing loss disability for VA purposes was present in September 1977.  See 38 C.F.R. § 3.385.  On that occasion, the Veteran was treated by a private otolaryngologist for a long history of drainage from his right ear.  It was noted that past treatment was unsuccessful.  Physical examination of the right ear revealed a large perforation of the tympanic membrane with some skin growing into the middle ear.  An audiological evaluation revealed following results:  



HERTZ


1000
2000
3000
4000
RIGHT
20
35
-
40

In a July 2009, statement, the Veteran's private otolaryngologist, Dr. S., M.D., stated that the Veteran's audiograms during service showed relatively good hearing in the right ear upon enlistment which had worsened at the time of the February 1967 audiogram.  He stated that when he initially began treating the Veteran in 1977, there was extensive disease in the right ear.  Dr. S. opined that a disease process in the right ear was present upon the Veteran's enlistment and the Veteran's right ear hearing loss absolutely did worsen during service.  

In November 2009, the Veteran was afforded a VA examination to assess his hearing loss and tinnitus.  The examiner reviewed the claims folder and noted that the Veteran endured noise exposure during service while in basic training and during his Vietnam service.  Post-service occupational warehouse noise exposure was also noted with hearing protection.  Following an audiological evaluation, the Veteran was diagnosed with moderately severe rising to within normal limits mixed hearing loss in the right ear.  With the exception of occasional drainage in the right ear, the Veteran denied all other ear-related symptoms, including tinnitus.  However, he did report an occasional unilateral short duration tinnitus every once in a while.  The examiner stated that such report of tinnitus is a normally occurring event in about half of the population and is unassociated with hearing loss.  Accordingly, the examiner opined that tinnitus was not as likely as not a symptom associated with the Veteran's current hearing loss.  The examiner stated that she was unable to opine as to whether the Veteran's hearing loss is due or was permanently worsened as a result of military service without mere speculation in the absence of an audiogram being performed upon separation.    

Accordingly, in August 2011, the Board requested a VA expert medical opinion regarding whether the Veteran's right ear hearing loss was worsened beyond normal progression during or as a result of the Veteran's military service.  The requested opinion was received in October 2011.  Following a review of the claims folder, the reviewer opined that sensorineural hearing loss had superimposed on the conductive right ear hearing loss noted during service which was as likely as not the result of noise exposure during military service.  The examiner further stated that the superimposed sensorineural hearing loss on the conductive hearing loss noted during service is additive to the right ear hearing disability when superimposed on worsening middle ear function over time.  Moreover the examiner opined that the shift of hearing loss noted during service appeared to be a greater decrease in hearing over a shorter period of time than would be typical of Eustachian tube dysfunction.       

Accordingly, the competent medical evidence establishes that the Veteran's preexisting right ear hearing loss noted upon entrance into military service was permanently worsened beyond its normal progression during and as a result of the Veteran's military service.  As such, entitlement to service connection for right ear hearing loss has been established.

Regarding the Veteran's claim for service connection for tinnitus, upon review of the record, the Board finds that service connection for tinnitus is not warranted.  As previously noted, there is no evidence of complaints or diagnosis of tinnitus during military service.  Indeed, private treatment records, audiological evaluations and statements received from the Veteran's private otolaryngologist, dated from 1977 to 2009, do not show complaints or diagnosis of tinnitus.  Similarly, VA treatment notes dated from 2006 to 2009 are negative for complaints or diagnosis or tinnitus.  Indeed, upon undergoing a VA audiological consultation in April 2009, the Veteran explicitly denied experiencing tinnitus.  It does not appear any where in the record that the Veteran has reported experiencing tinnitus continuously since his discharge from service.

Although occasional and infrequent tinnitus was reported at the November 2009 VA examination, that VA examiner did not link such complaints to the Veteran's hearing loss, military service, or noise exposure therein.  On the contrary, he opined, in essence, that there was less than a 50 percent chance that the tinnitus was related to service.  The Veteran has not submitted or asserted that there is any competent medical evidence to the contrary.  

In addition, at the October 2011 Travel Board hearing, upon being asked when his tinnitus began, he stated that it was something that just came and went from time to time.  He stated that it occurred maybe 4 to 5 times a year and it was not constant.  He stated that he had never received treatment for tinnitus because, to the best of his knowledge, he had never been diagnosed with tinnitus.  

While the Veteran is competent to report whether he has ringing in his ears and he is competent to report when he initially noticed it, he is clearly not competent to report that the tinnitus is due to noise exposure during service or hearing loss, especially in light of his post-service noise exposure and middle ear disease which further complicates the issue. 

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Based on the above evidence, which includes the Veteran's lay statements and testimony, to include statements noted in the medical treatment records and examination reports which do not assert that he has experienced tinnitus since his discharge, and the November 2009 medical opinion against the claim, the Board finds that the Veteran's contention that his tinnitus is due to service is not credible.  The Board also again notes that there is no opinion on file in favor of the claim.  Consequently, the Veteran's claim of service connection for tinnitus must be denied. 

In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied herein, service connection for tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for left ear hearing loss is dismissed.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


